Citation Nr: 1500360	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  

2.  Entitlement to an initial rating in excess of 30 percent for sinusitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran had active service from September 1999 to November 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and initial noncompensable ratings for bilateral pes planus and sinusitis.  Higher ratings were subsequently granted as reflected on the first page of this decision.  

In October 2010, the RO raised the initial rating for bilateral pes planus to 10 percent.  In March 2012, the Board awarded an initial 30 percent rating for this disability.  The Veteran appealed from this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated and remanded that decision to the extent that it denied a rating in excess of 30 percent for pes planus.  The Board had also made final determinations regarding other issues in the March 2012 decision, but the Court found that the Veteran had abandoned those claims on appeal to the Court.  

Also in March 2012, the Board remanded the issue of entitlement to an initial compensable rating for sinusitis.  In September 2013, the agency of original jurisdiction (AOJ) awarded an initial 30 percent rating for the entire appeal period.  This was not a full grant, and the claim now returns to the Board for further review. 

The Veteran failed to appear for his scheduled Travel Board hearing in January 2011; therefore, his request for a hearing was deemed withdrawn.  

Additional pertinent evidence was received after the last adjudication of the pes planus claim.  The Veteran's representative waived review of any additional evidence by the AOJ in September 2014 and December 2014, such that the Board may properly consider the evidence in the first instance.  The representative submitted additional arguments regarding sinusitis and was offered the opportunity to present additional arguments following the Court remand for pes planus.  The claims file is entirely contained in VA's secure paperless processing system.



FINDINGS OF FACT

1.  The Veteran's bilateral pes planus has been manifested by severe symptoms, that do not more nearly approximate the criteria for pronounced disability or a 50 percent rating; and there is no other diagnosed or unlisted foot disability.

2.  The Veteran's sinusitis has been manifested by more than six non-incapacitating sinusitis episodes per year characterized headaches, pain, purulent discharge or crusting and, more recently, blood with blowing of the nose; without any surgeries.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for an initial rating in excess of 30 percent for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.97, Diagnostic Code 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him, including in a June 2008 letter.  This notice was provided prior to the adjudication of his service connection claims for pes planus and sinusitis; no further notice is required as to the downstream issue of a higher initial rating, and no prejudice has been alleged.  Moreover, the Veteran was also notified in June 2013 of the requirements to establish a higher rating and effective dates.  Adequate notice was provided. 

All identified relevant evidence, including service treatment records, VA treatment records, and records from the Social Security Administration (SSA), are associated with the claims file.  The Veteran was also afforded VA examinations to assess the nature and severity of his disabilities, most recently in February 2010 for pes planus and in May 2013 for sinusitis (with an August 2013 addendum).  As directed in the prior remand, the May 2013 sinusitis examiner provided opinions after review of the claims file.  Although the June 2013 VA examination report regarding flat feet (and hallux valgus) indicates that the claims file was not reviewed, there is no indication that claims file review would provide any additional helpful information under the circumstances of this case.  The most recent VA examination reports for both disabilities contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the Veteran's disabilities.  There is no argument or indication that his disabilities have increased in severity since the last respective examinations or medical evidence, or that the reports are otherwise inadequate.  There is also no indication of pertinent outstanding evidence.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims on appeal.  The Veteran has had ample opportunity to participate, any errors committed were not harmful to the essential fairness of the proceedings, and he will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Pes Planus

The Veteran is service-connected for bilateral pes planus.  This disability has listed in Chapter 4 of the rating schedule under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, for "flatfoot, acquired."  Pes planus is the formal name for flat feet.

A zero percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.

Historically, the Veteran's service treatment records show that, in April 2000, he reported left foot pain and was diagnosed with a bunion of his left great toe and pes planus.  The Veteran received also treatment for his pes planus in June 2007.  

At the July 2008 VA examination, the Veteran reported constant pain of his feet at the arches and his left great toe, which occurred constantly and was characterized by aching, sharpness, and cramping.  He evaluated such pain as a 7 out of 10, and stated it was elicited by activity and relieved by rest.  The Veteran reported stiffness, swelling, fatigue, and pain on standing or walking, with functional impairment of difficulty with prolonged standing and walking.  He denied any surgery for his feet disabilities.  There was no objective evidence of abnormal weight bearing, breakdown, callosities, or unusual shoe wear pattern, and the Veteran did not require assistive devices for walking.  His gait was within normal limits, and here were no limitations on standing or walking.  There was no malunion of the os calcis or astralgus bilaterally.  There was no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  Plantar surfaces were, however, tender on palpation.  The examiner indicated that the Veteran's slight valgus could be corrected with manipulation.  The Achilles tendons were well-aligned, and there was no forefoot or midfoot malalignment.  There were no hammertoes or Morton's metatarsalgia, but there was hallux valgus with slight angulation of the left foot only.  There was no resection of the metatarsal head or hallux rigidus.  The Veteran required arch supports, but not orthopedic shoes, corrective shoes, foot supports, or build-up of the shoes.  X-rays were normal.  

At a February 2010 VA examination, the Veteran reported foot pain of the plantar arches and numbness of both feet, and stated that he wore custom orthotics for pain.  He denied swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  He reported no limitations of standing or walking.  He indicated that he had been employed full-time as a water removal specialist for less than a year, and had not missed time from work in the previous year for his feet conditions.  

Regarding the left foot, there was evidence of painful motion, tenderness, weakness, and abnormal weight bearing with callosities.  There was no evidence of swelling or instability.  There was also pain of the first metatarsophalangeal joint.  There was inward bowing of the tendo Achilles, which was correctable with manipulation; however, there was no forefoot or midfoot malalignment.  There was moderate, left-sided pronation.  Varus and valgus angulation of the os calcis was to 5 degrees in relationship to the long axis of the tibia/fibula, and to 4 degrees in relation to the left heel valgus, which were correctible by manipulation.  Weight bearing line on the left side was over the great toe.  Regarding the hallux valgus, lateral deviation was to 25 degrees, dorsiflexion was to 70 degrees, and plantar flexion was to 20 degrees.  

Regarding the right foot, there was no evidence of painful motion, swelling, tenderness, instability or weakness.  There was, however, evidence of abnormal weight bearing shown by callosities.  An arch was present both with and without weight-bearing.  There was no pain on manipulation.  There were 2 degrees of valgus of the os calcis in relationship to the long axis of the tibia/fibula, and 1 degree of valgus in relation to the right heel, correctible by manipulation.  There was no muscle atrophy of the right foot.  Achilles alignment was normal and there was no forefoot or midfoot malalignment.  There was mild, right-sided pronation.  

Bilaterally, there was no evidence of skin or vascular abnormality, malunion or nonunion of the tarsal or metatarsal bones, pes cavus (claw foot), or hammertoes.  X-rays showed bilateral pes planus and left foot hallux valgus, as well as minimal left posterior calcaneal spur formation, but no other abnormality.  The Veteran's gait was normal in stride length and cadence.  The examiner stated that the pes planus did not cause significant occupational effects or affect daily activities.  There were moderate effects due to the left hallux valgus on the Veteran's exercise and sports, but no significant occupational effects, and no effects on daily activities.  

VA treatment records include an April 2011 podiatry consult, in which the Veteran reported that his custom orthotics for the past 4 years still worked well.  He also reported having numbness in his right foot since having low back pain after a paratrooper injury in 2000.  Examination showed numbness to dorsal and lateral skin, but intact sensation to the medial and plantar foot.  The provider stated that the numbness in the right foot was most likely from his paratrooper injury in service.  Similarly, an October 2009 VA neurological consult and June 2012 record noted chronic low back pain with pain and/or numbness radiating from the back down the right leg to the lateral foot.  Thereafter, an August 2012 VA electromyography (EMG) consult noted complaints of constant numbness in the lateral thigh radiating down to his feet, right greater than left, for many years, as well as chronic low back pain and knee problems, although the EMG was interpreted as normal.

In a June 2013 VA examination (with a July 2013 report), the Veteran continued to report pain on use of the feet and on manipulation of the feet.  Despite prior findings, the examiner found no swelling on use, no calluses due to flat feet, and stated that symptoms were relieved by arch supports.  There was decreased longitudinal arch height on weight-bearing.  The examiner checked that there was "no" objective evidence of marked deformity (pronation, abduction, etc.), but then checked "yes" that there was "marked pronation" of both feet.  The weight-bearing line fell over or medial to the great toe on both feet.  There was no inward bowing of the Achilles' tendon, no marked inward displacement and severe spasm of the Achilles' tendon on manipulation, and no extreme tenderness of the plantar surfaces.  The examiner summarized that the Veteran had significant pain with all standing and walking due to pes planus (and left hallux valgus).  He opined that employment requiring standing or walking for more than 20 minutes or 1/4 mile would not be possible due to the feet, but sedentary employment would be feasible.

The Veteran is competent to report his observable symptoms of foot disability, and his reports are relatively consistent with the objective testing and medical evidence.  He is not, however, competent to identify the specific level of disability or appropriate rating due to such symptoms because this requires weighing and interpretation of the facts by the fact-finder in applying the diagnostic codes.  Moreover, the medical evidence (as provided in the examination reports and clinical records) directly addresses the criteria under which the Veteran's disability is evaluated.  As such, this evidences is more probative and outweighs the Veteran's assertions that he should be awarded a higher rating for his bilateral pes planus.  

The Board previously awarded an initial 30 percent rating under DC 5276; however, the evidence does not warrant a higher rating.  Although there are some contradictory findings, resolving reasonable doubt in favor of the Veteran, he has had bilateral pain on use and manipulation of the feet, swelling on use of the feet, pain of the plantar surfaces, and lack of full improvement by arch supports and orthotics.  These symptoms account for the Veteran's reports of additional functional impairment including limited motion due to pain and other factors during flare-ups or after repetitive use.  The weight-bearing line has been over or medial to the great toe bilaterally, and there has been inward bowing of the tendo Achilles of the left foot.  The Veteran has also had abnormal weight bearing with characteristic callosities.  The February 2010 examiner found pronation that was mild on the right foot and moderate on the left foot.  Although the May 2013 examiner checked "yes" that there was "marked pronation" of both feet, he also checked that there was "no" objective evidence of "marked deformity (pronation, abduction, etc.)."  

The currently assigned 30 percent rating contemplates marked deformity such as pronation for the Veteran's feet.  38 C.F.R. § 4.71a, DC 5276.  Although the 50 percent rating for pronounced flat feet also references "marked pronation," the criteria goes on to include extreme tenderness of the plantar surfaces, "marked inward displacement and severe spasm" of the Achilles' tendon on manipulation (emphasis added), not improved by orthopedic shoes or appliances.  Id.  In other words, although the rating criteria are not clearly successive in nature, marked pronation alone is not sufficient to rise to the level of a 50 percent rating because it is also contemplated by the 30 percent rating.  Cf. Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  Further, some of the criteria for a rating of 50 percent under DC 5276 are in the conjunctive, using the word "and"; therefore, all such criteria must be present and 38 C.F.R. § 4.7 cannot circumvent the need to show all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  

Here, the lay and medical evidence, including during the May 2013 examination, has consistently showed no marked inward displacement or severe spasm of the Achilles' tendon on manipulation.  Although the Veteran has had tenderness of the plantar surfaces of the feet, it was not extreme in nature.  The Veteran has also reported some improvement with orthotics or over-the-counter arch supports.  As such, his disability does not rise to the level of pronounced, and his symptoms do not more nearly approximate the 50 percent rating criteria under DC 5276.  

In September 2013, the Court directed the Board to discuss why DC 5284 (foot injuries, other) is not a more appropriate rating code than DC 5276 in this case, to include why a separate rating is not warranted for each foot under DC 5284 and why the Veteran's symptoms in both feet were fully contemplated by DC 5276.  The Court stated that "the fact that DC 5276 provides a singular disability rating for a bilateral disorder is irrelevant and does not necessarily preclude separate ratings for each foot under [DC] 5284."  See Memorandum Decision at 5.

When interpreting a statute or regulation, courts look at the overall structure to determine its plain meaning.  Buczynski v. Shinseki, 24 Vet. App. 221, 227 (2011).  Diagnostic Code 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific diagnostic code.  See, e.g., Smith v. Derwinski, 2013 WL 4820352 (Sept. 11, 2013) (J. Davis); Rubio v. Shinseki, 2013 WL 4431030 (Aug. 20, 2013) (J. Moorman); Dickerson v. Shinseki, 2013 WL 1457844 (Apr. 11, 2013) (J. Lance).  This means that, if service connection is in effect for one of the eight disabilities identified by diagnostic codes 5276 through 5283, and if there are no other foot disabilities diagnosed (or if any other diagnosed foot disabilities are clearly distinct from the service-connected condition), then there is no reason for the Board to discuss DC 5284.  That is, application of DC 5284 in those situations is not "reasonably raised" by the record.

In this case, the Veteran is service-connected for bilateral pes planus, which is listed and addressed by the specific diagnostic code DC 5276 (flatfoot, acquired).  The language of DC 5276 clearly contemplates symptoms of flat feet, more formally known as pes planus, whether the condition is unilateral or bilateral.  DC 5284 is clearly meant for "other" foot injuries, meaning conditions that are not otherwise listed in the diagnostic codes.  The wording of DC 5284, in contrast, clearly references other foot "injuries," suggesting that it is meant to apply to separate conditions, not merely other symptoms of the same injury or condition that is already listed in another diagnostic code.  This is not a situation where the Veteran is also service-connected for a non-listed condition in addition to pes planus, such as plantar fasciitis or a different analogous condition, such that DC 5284 may arguably apply to rate the non-listed condition.  Cf. Vogan v. Shinseki, 24 Vet. App. 259, 161 (2010).  Even the Veteran's separately service-connected hallux valgus is listed under a specific diagnostic code, DC 5280, and rated under those criteria.  Accordingly, DC 5276 is the most appropriate rating code in this case, and the Veteran is not entitled to a separate or higher rating on the basis of DC 5284.

With regard to whether the Veteran's foot symptoms are fully contemplated, the Court stated that the evidence showed symptoms that do not appear to be contemplated by DC 5276.  The Court pointed to the evidence of numbness and abnormal weight bearing of both feet in February 2010, in addition to painful motion, tenderness, and weakness of the left foot.  See Memorandum Decision at 4.  

Abnormal weight bearing, however, is contemplated by the rating criteria of DC 5276, which references weight bearing line over or medial to the great toe for a 10 percent rating, and characteristic callosities for a 30 percent rating.  The February 2010 VA examination report also clearly states that the Veteran's callosities are evidence of abnormal weight bearing, which is consistent with the rating criteria.  

With regard to numbness, the February 2010 VA examiner noted such complaints and diagnosed flat feet.  Although numbness is not listed in DC 5276, the rating criteria contemplate mild, moderate, severe, and pronounced flatfoot, with types of symptoms meant to establish each level of severity.  Therefore, to the extent that numbness is due to the Veteran's flat feet, it is reasonable to assume that the assigned rating for severe pes planus also contemplates this symptom. 

As summarized above, however, VA treatment records in October 2009, April 2011, and August 2012 noted that the Veteran's complains of numbness in the right foot or both feet appeared to be related to his low back disability, as separate from flat feet, and had been present for years since a paratrooper injury in service.  

Moreover, to the extent that the Veteran's numbness in the feet may be due to his flat feet and is not contemplated by DC 5276, this information is considered in determining whether referral for extraschedular consideration is needed, as discussed below.  Again, the wording of DC 5284 clearly shows that it is meant to apply to foot conditions or injuries that are not otherwise listed, not merely to symptoms of a listed condition that are not contemplated by the rating criteria.

The Veteran is separately service-connected for left foot hallux valgus under DC 5280, and the Board separately denied a compensable rating for that disability in March 2012.  The Court did not specify any inadequacy in the Board's prior discussion in this regard, and it expressly vacated the March 2012 decision and directed the Board to provide reasons and bases regarding the rating for pes planus, not for hallux valgus.  See Memorandum Decision at 5.  Nevertheless, the Court noted that the 2010 VA examination recorded that the hallux was "laterally deviated 25 degrees" in stating that the Board did not adequately explain how all of the Veteran's symptoms were accounted for by the rating under DC 5276.  Id. at 4.

To avoid confusion, the Board again finds that a compensable rating is not warranted based on the Veteran's left foot symptoms due to hallux valgus because there is no more than mild or moderate disability, with no surgical repair.  Although the Veteran continued to have pain in the left big toe and a bunion at the June 2013 VA examination, he still did not meet the compensable rating criteria.  See 38 C.F.R. § 4.71a, DC 5280 (providing for a 10 percent rating for unilateral hallux valgus that is severe, if equivalent to amputation of great toe; or for unilateral hallux valgus that has been operated upon with resection of metatarsal head).  

Sinusitis

The Veteran has been assigned a 30 percent rating for sinusitis.  He contends that his near constant maxillary sinusitis productive of headaches, pain, and purulent discharge or crusting more closely approximates the criteria for a 50 percent rating.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  For these purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513, General Rating Formula for Sinusitis and Note. 

An April 2008 CT scan during service for history of chronic headaches showed mild to moderate bilateral maxillary sinus disease.  

At the July 2008 VA examination, the Veteran reported sinus problems occurring approximately 6 times each year, with each episode lasting approximately a week.  He indicated that he was not incapacitated during such episodes.  He also reported experiencing headaches with his sinus problems.  The Veteran reported interference with breathing through his nose, hoarseness of the voice, purulent discharge from the nose, and crusting.  He used Fluticasone with a good response, but antibiotic treatment lasting four to six weeks was not needed.  On examination, the Veteran's nasal septum was midline.  The oral cavity had no lesions and dentition was grossly intact, and the throat had intact mucosa and no pharyngeal erythema or exudate.  The ear lobes and cartilage were normal, external auditory canals had no exudate or lesion, and tympanic membranes were intact.  The nose had no purulent discharge, nasal obstruction, deviated septum, partial loss of the nose, partial loss of the ala, nasal polyps, scar or disfigurement.  There was sinusitis at the maxillary sinuses.  

At the February 2010 VA examination, the Veteran reported experiencing pressure in his midface, fullness in his ears, and frequent upper respiratory infections.  He denied any routine medications and stated that it had been several months since he was on antibiotics.  On physical examination, the Veteran's tympanic membranes and ear canals were normal.  His nostrils showed crusting and increased mucus in the left nostril associated with a mild amount of old blood.  There was nasal septal deviation toward the left side, some granularity in the posterior pharyngeal wall, and minimal erythema, but no other mucosal surface lesions in the mouth.  The neck was supple, and there was no mass or adenopathy, although there was tenderness to palpation in the left jugular digastric area.  There were no polyps.  The impression was chronic sinusitis and rhinitis.  Although this examiner did not review the claims folder, the Veteran's descriptions and the findings are probative.  

A November 2012 CT scan report confirmed chronic maxillary sinusitis.

During the May 15, 2013 VA examination, the Veteran reported severe headaches in the back of the head and around the eyes occurring 3 to 4 times daily, lasting 20 to 30 minutes, which are relieved somewhat by applying pressure with his hands.  The Veteran stated that he first developed sinus problems around 2000, and sometimes when he would blow his nose nothing would come out even though his nose was congested.  He further stated that, in the past month when he rubbed his nose he would get blood on his hands mostly from the right nostril, and he would have a lot of blood when he blew his nose in the shower.  He also had blood on his pillow, and blood would crust around his nostrils.  The Veteran reported being unable to breathe through his nostrils because of nasal congestion all day 2 to 3 times per month.  He would have green drainage, but not often.  He took Claritin daily twice a day, and a nasal spray every morning on a daily basis.  He reported having allergy shots in the past, but not currently.  The Veteran was a photography student and stated that his sinus disability affected his vision, making him work harder and sometimes resulting in his pictures being out of focus.  The Veteran indicated his belief that his sinusitis has gotten worse, particularly with the bleeding.  There were no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) antibiotics treatment in the past 12 months, and no history of sinus surgery.  Physical examination revealed septal deviation to the left, drying of the septal mucosa with crusting on the left, and bloody crusts on the right and left nasal septum.  Endoscopy showed no masses in the middle meati or nose, and a clear nasopharynx.  The examiner noted that the Veteran's sinus condition impacted his ability to work, referring to the Veteran's history and descriptions regarding photography.

In an August 2013 addendum after review of the claims file, the VA examiner stated that there had been 7 or more non-incapacitating episodes of sinusitis in the past 12 months, characterized by headache, pain, and purulent discharge or crusting.

The lay and medical evidence is generally consistent regarding the Veteran's sinusitis.  He has had very frequent non-incapacitating sinusitis episodes characterized headaches, pain, purulent discharge or crusting and, more recently, blood with blowing of the nose.  His symptoms have been treated at times with Claritin, Flonase, or unspecified nasal spray, and antibiotics.  These types and frequency of symptoms warrant the assigned 30 percent rating.  38 C.F.R. § 4.97, DC 6513, General Rating Formula for Sinusitis and Note.  

To warrant a 50 percent rating, however, there must be either radical surgery with chronic osteomyelitis, which is not shown; or near constant sinusitis with symptoms such as the Veteran has "after repeated surgeries."  Id.  The rating criteria for sinusitis are progressive or successive in nature, and the 50 percent criteria are presented in the conjunctive, using the phrase "and."  Therefore, all criteria must be demonstrated to award the higher rating, and 38 C.F.R. § 4.7 does not apply to circumvent these requirements.  Tatum, 23 Vet. App. at 156-57; Middleton, 727 F.3d at 1178.  As the Veteran has not had any sinus surgeries, the 50 percent rating criteria are not met, and his claim for a higher rating must be denied.

General Considerations

After a careful review of the available diagnostic codes and the pertinent lay and medical evidence of record, and a separate or higher evaluation is not warranted under any other potentially applicable code for the Veteran's bilateral foot disability or sinusitis.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As discussed above, DC 5276 is the most appropriate code, not DC 5284, for his bilateral pes planus.

Staged ratings are not warranted, as the Veteran's pes planus and sinusitis symptomatology remained relatively stable throughout the appeal, when resolving reasonable doubt in his favor as discussed above.  Any increases in severity were not sufficient to meet the criteria for a higher rating for any distinct period on appeal.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

Additionally, extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  As detailed above, the Veteran has pes planus (and left foot hallux valgus) with symptoms resulting in severe, but not pronounced, bilateral disability.  He has very frequent episodes of sinusitis with headaches and other symptoms, but no history of sinus surgery.  The Veteran's symptomatology is fully contemplated by the schedular rating criteria for these conditions, his disability picture is not exceptional or unusual, and the rating schedule is adequate.  To the extent that numbness of the feet may not be contemplated by DC 5276 (or any symptoms of sinusitis are not contemplated), however, the evidence does not show marked interference with employment or frequent periods of hospitalization.  Rather, although the Veteran's feet and sinusitis impaired his work ability and resulted in some missed time, the assigned ratings contemplate such loss of earning capacity.  See 38 C.F.R. § 4.1.  Therefore, referral for consideration of an extra-schedular rating is not necessary for either disability.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The AOJ denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) in a December 2013 rating decision, with consideration of all of the Veteran's service-connected disabilities.  The Veteran did not appeal from that determination.  Nevertheless, to the extent that he contends that he is unemployable due to sinusitis or pes planus, the claim is contemplated by his appeal of the ratings on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, there is no indication that his disabilities on appeal render him unable to secure or maintain gainful employment consistent with his prior employment and educational history.  See 38 C.F.R. § 4.16.  Again, although his pes planus and sinusitis interfere with the Veteran's employment, this interference is contemplated by the currently assigned 30 ratings for each disability.  See 38 C.F.R. § 4.1  In his application for SSA disability benefits, the Veteran primarily complained of difficulties due to his back and knees, but he was found to be not disabled for SSA purposes as of October 2009 after evaluation of these and other medical disorders as well as psychiatric symptoms.  Subsequently, the Veteran worked as a water specialist (as reported in the October 2010 VA examination and an April 2011 VA treatment record) until he was laid off in October 2011, which did not appear to be due to his disabilities.  At the time of the May 2013 VA examination, he was functioning adequately as a full-time college student studying photography, which has some similarities to various employment settings such as sedentary or office environments.  The Veteran's prior employment included being a data monitor in service, including carrying service packets, which is indicative of work in an office-type setting.  Further, the June and July 2013 VA examiners opined that the Veteran could work in a sedentary or office-type setting with consideration of impairment due to all of his service-connected disabilities.  TDIU is not warranted.

The preponderance of the evidence is against a separate or higher rating for the disabilities on appeal.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 30 percent for bilateral pes planus is denied.  

An initial rating in excess of 30 percent for sinusitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


